SALE AGREEMENT
Bay Point Resort Apartments, Corpus Christi TX

This Sale Agreement (“Agreement”) made and entered into as of June 8, 2007
(“Effective Date”) by and among Bay Point Resort Corpus Christi, L.P., a Texas
limited partnership (“Seller”) and Triple Net Properties, L.L.C. a Virginia
limited liability company (“Buyer”). For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby the parties hereto agree as follows:

0. Related Contract. For the purposes of this Section 0, the “HAC PSA” means the
Sale Agreement dated concurrently herewith between Harbour Landing Corpus
Christi, L.P., a Texas limited partnership (“HAC” and an affiliate of Seller)
and Buyer, and “HAC Buyer” means Buyer under the HAC PSA and its successors and
assigns. Buyer consents to any and all assignments by HAC Buyer of, and
amendments by and between HAC and HAC Buyer to, the HAC PSA, whether or not
Buyer is notified thereof.

Any default by HAC Buyer under the HAC PSA is a default by Buyer hereunder. Any
default by Buyer hereunder is a default by HAC Buyer under the HAC PSA.

Any default by Seller hereunder is a default by HAC under the HAC PSA, and any
default by HAC under the HAC PSA is a default by Seller hereunder; however,
Seller is not personally liable for the defaults of HAC and HAC is not
personally liable for the defaults of Seller.

Without Seller’s consent (which may be withheld or conditioned in Seller’s sole
and absolute discretion), the Closing hereunder may not occur under any
circumstances prior to the HAC PSA closing (“HAC Closing”). Therefore, without
limitation:

(i) If Buyer terminates this Agreement for any reason (including a Seller
default), then if the HAC Closing has not then occurred, the HAC PSA shall be
deemed terminated concurrently by HAC Buyer (whether or not such termination
constitutes a Buyer default hereunder or a HAC Buyer default under the HAC PSA).
If HAC Buyer terminates the HAC PSA for any reason (including a Seller default),
then Seller shall have the right to terminate this Agreement.

(ii) If Seller terminates this Agreement due to a Buyer default or the failure
of a Closing condition for Seller’s benefit, then HAC shall be entitled to
terminate the HAC PSA unless the HAC Closing has then occurred. If HAC
terminates the HAC PSA due to a HAC Buyer default or the failure of a closing
condition thereunder for HAC’s benefit, then HAC shall be entitled to terminate
this Agreement, in which case Section 5.7.1 shall apply.

1. Definitions. In addition to other words and terms defined elsewhere in this
Agreement, as used herein the following words and terms shall have the following
meanings, respectively, unless the context hereof otherwise clearly requires:

Broker - Diane Miramontes and Darcy Miramontes J.D., Grubb & Ellis|BRE
Commercial, and Ernest Brown with Grubb & Ellis | San Antonio.

Closing - the consummation of the purchase of the Property in accordance with
the terms of this Agreement.

Closing Date – August 2, 2007, provided that Buyer may, upon not less than 3
business days advance notice, change the Closing Date to July 31, or August 1,
2007.

Contingency Time - 4:00 p.m. Pacific time on June 14, 2007.

County – Nueces, Texas.

Deposit - (i) $500,000 (“First Deposit”); plus (ii) $500,000 payable on or
before one business day after the Contingency Time (“Second Deposit”); plus
(iii) all interest earned thereon while in escrow

Escrow Holder – LandAmerica Title Company.

Hazardous Materials - any substance, chemical, waste or material that is or
becomes regulated by any federal, state or local governmental authority because
of its toxicity, infectiousness, radioactivity, explosiveness, ignitability,
corrosiveness or reactivity, Including asbestos or asbestos containing material,
toxic mold and fungus, the group of compounds known as polychlorinated
biphenyls, flammable explosives, oil, petroleum or any refined petroleum
product.

Improvements - the building and other improvements located on the Land.

Including (or variations thereof) — including, but without limitation.

Indemnify - indemnify, defend (with counsel reasonably acceptable to
indemnitee), protect and hold harmless.

Land - those certain parcels of land described in the form Deed attached hereto
as Exhibit A, together with all of the tenements, hereditaments and
appurtenances belonging to or in any way appertaining to such real property, and
all of Seller’s right, title and interest in and to (i) any and all real
property lying in the bed of any street, road or avenue, open or proposed, in
front of or adjoining such real property to the center line thereof, (ii) any
strips and gores of land adjacent to, abutting or used in connection with such
real property, and (iii) any and all water rights, mineral rights, easements and
other rights appurtenant to such real property.

Lease - each lease and amendment delivered pursuant to Section 5.1.1 or executed
after the Effective Date in accordance with Section 7.1.

Permits - federal, state and local governmental consents, waivers,
authorizations, licenses, approvals and permits required for the occupancy,
management, leasing, maintenance and operation of the Land and Improvements.

Permitted Exceptions - (1) current taxes and assessments not yet due and
payable; (2) all matters in the PTR and any surveys delivered by Seller pursuant
to Section 5.1.1 or obtained by Buyer or in any PTR supplements delivered to
Buyer prior to the Contingency Time approved or deemed approved by Buyer
pursuant to this Agreement; (3) the possessory rights of tenants; (4) any
exception to title caused by Buyer or expressly approved in writing by Buyer;
(5) any matters of record recorded prior to the effective date of the PTR
approved or deemed approved by Buyer pursuant to this Agreement; (6) any matters
disclosed in any supplements or amendments to the PTR delivered to Buyer prior
to the Contingency Time approved or deemed approved by Buyer pursuant to this
Agreement; and (7) any matters which Buyer could have discovered on or before
the Contingency Time by a physical inspection or proper survey. Notwithstanding
anything to the contrary, Permitted Exceptions shall not include any Removed
Exceptions.

Personalty – all of Seller’s tangible personal property located on or in the
Land and Improvements thereon and used in the operation thereof and all of
seller’s intangible personal property relating to the Land and Improvements
thereon, as listed on Exhibit E attached hereto and incorporated herein by this
reference.

Possession – means a document either (i) in the actual, physical possession of
Seller or its employees, or (ii) within the possession of an agent to or
consultant of Seller and who has a contractual obligation to deliver such
document to Seller upon demand.

Property – the Land and the Improvements thereon and all Personalty, the Permits
relating to such Land and Improvements, and the interest of Seller in the
Leases.

Property Conditions - Any matter whatsoever relating to the Property or this
Agreement or of concern to Buyer, Including: title; the environmental condition
of the Property (Including the presence or absence of Hazardous Materials in, on
or about the Property and Including: claims, liabilities and contribution,
reimbursement and indemnity rights relating to the presence, discovery or
removal of any Hazardous Materials in, at, about or under any Property, or for,
connected with or arising out of any and all claims or causes of action based
thereon Including any claims made under CERCLA or other similar environmental
laws, whether state or Federal, providing for contribution); water, soil, pest
and geological conditions of the Property; the financial condition of the
Property; the suitability of the Property or any and all activities and/or uses
which may be conducted thereon; the compliance of or by the Property with any
and all laws, rules, ordinances or regulations of any applicable governmental
authority or body (Including environmental, zoning, building codes, and the
status of any development or use rights respecting the Property); the
habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Property; or the physical condition of the
Improvements, Including construction defects, deferred maintenance or other
adverse physical conditions or defects.

Purchase Price – Thirty-Three Million Two-Hundred Fifty Thousand and No/100
Dollars ($33,250,000.00).

PTR - a preliminary title report or commitment for title insurance for the
Property issued by the Title Company, including copies of underlying documents.

Removed Exceptions - any (1) any liens caused by Seller and all monetary liens,
other than the lien for taxes not yet due and payable; and (2) any lien for
assessments under any CC&Rs or other document of record other than those
assessments which are not yet due and payable.

Seller’s Knowledge - the actual knowledge of Paul C. Belden as of the date the
representation is made and without any duty of discovery, investigation, inquiry
or inspection; notwithstanding the reference to such person, such person shall
have no liability to Buyer hereunder or otherwise.

Title Company – LandAmerica Title Company, through its agent LandAmerica
American Title in Richardson, Texas.

2. Purchase and Sale of the Property. Subject to the terms, provisions and
conditions set forth herein, Seller hereby agrees to sell the Property to Buyer,
and Buyer hereby agrees to purchase the Property from Seller.

3. Purchase Price for Property. The Purchase Price for the Property shall be
payable in the following manner:

3.1 Deposit.

3.1.1 Within one (1) business day after the mutual execution hereof, Buyer shall
deposit with Escrow Holder the First Deposit. On the date specified in the
definition of “Deposit” unless this Agreement has been terminated previously,
Buyer shall deposit with Escrow Holder the Second Deposit. If any portion of the
Deposit is not paid when required, then Buyer shall be in default and Seller may
terminate this Agreement effective upon notice to Buyer.

3.1.2 If the Agreement is terminated pursuant to Section 5.5 before the
Contingency Time, the Deposit (or so much thereof as has been actually
deposited) shall be returned to Buyer. If the Agreement is not terminated as of
the Contingency Time, the Deposit shall be either:

(i) credited against the Purchase Price at Closing; or

(ii) paid to Seller as liquidated damages pursuant to Section 11.1; or

(iii) returned to Buyer if this Agreement is terminated pursuant to Section 5.6;
or

(iv) returned to Buyer if this Agreement is terminated prior to Closing pursuant
to Section 5.7.1, as a result of failure of a condition or as a result of a
default by Seller as provided in this Agreement.

Upon the HAC Closing, the Deposit shall be released to Seller (but shall remain
refundable to the extent provided above).

3.2 Balance of Purchase Price. The balance of the Purchase Price, increased or
decreased by any closing costs and prorations allocable to Buyer as provided
below, shall be paid in full by a wire transfer by Buyer to Escrow Holder in
immediately available federal funds, when and as provided in Section 6.3.2.

4. Title Review. Buyer agrees to request that Title Company promptly prepare and
deliver the PTR to Buyer with a copy to Seller. Buyer shall have the right to
disapprove any aspect of title pursuant to Section 5.5.

4.1 Except as provided in Sections 5.6 or 5.7(d) or if caused by a Seller
default under Section 7.3, after the Contingency Time, none of the following
events shall permit Buyer to terminate this Agreement, and the absence of any
such events is not a condition to Closing: any changes in the status of title
not approved in writing by Buyer or deemed approved per Sections 5.6 or 5.7(d);
the issuance by Escrow Holder of any amendment or supplement to the PTR not
approved in writing by Buyer or deemed approved per Section 5.7(d); the refusal
of Escrow Holder to issue any desired endorsements; or the refusal of Escrow
Holder to issue a title policy in a form other than the current form ALTA
standard coverage owner’s policy. Therefore, Buyer is urged, but not required,
to obtain a title commitment from Escrow Holder by the Contingency Time to
insure against such risks.

5. Inspection and Contingencies.

5.1 Due Diligence Documents.

5.1.1 Specific Deliveries. Within three (3) business days after the opening of
Escrow, Seller shall deliver to Buyer copies of the following documents (“Due
Diligence Documents”):



  (1)   The most recent survey of the Property in Seller’s Possession.



  (2)   All written environmental, engineering, soils and other physical reports
commissioned by Seller, pertaining to the Property and in Seller’s Possession.



  (3)   A rent roll on Seller’s standard form (“Rent Roll”) dated April 30, 2007
(“Opening Rent Roll”).



  (4)   The 2005 (post Seller’s acquisition), 2006 and 2007 year to date
operating statements of Seller for the Property in such form as is customarily
maintained by Seller.



  (5)   All contracts relating to the maintenance and operation of the Property
(“Service Contracts”); excluding, however, any property management contracts
with affiliates of Seller, any insurance policies and any sale or leasing
brokerage listing agreements, none of which will be assigned to Buyer at the
Closing.



  (6)   Current year tax bills.

(7) Seller’s standard lease form.

5.1.2 Other Records. In addition to the above documents, on two (2) business
days advance notice from Buyer, Seller shall, to the extent in Seller’s
Possession, provide access to all of Seller’s books and records relating
exclusively to the Property, including tenant lease correspondence and files
(but excluding any privileged information, work product, marketing studies,
appraisals and information relating to Seller itself), and such other diligence
information as Buyer may reasonably request, to be inspected by the Buyer at the
offices of the property manager during regular business hours.

5.1.3 Return of Documents. If this Agreement is terminated prior to Closing for
any reason, then promptly following such termination (and as a condition to
return of the Deposit to Buyer if Buyer is so entitled), Buyer shall return to
Seller, within five (5) business days after termination: (i) all original Due
Diligence Documents (and Buyer shall use best efforts to return all copies made
by Buyer or transferees thereof from Buyer); and (ii) copies of all third party
reports and studies relating to the Property and received by Buyer, but without
any representation or warranty by Buyer.

5.2 Inspections. Until the Contingency Time, Buyer, through its agents,
employees and independent contractors (“Buyer’s Agents”), has the right to enter
the Land and Improvements, for the purpose of inspecting the same and
performing, at its sole cost and expense, environmental, engineering and other
inspection or tests thereon. Buyer agrees to provide Seller with at least two
(2) business days notice prior to performing any such inspections or tests,
which inspections and tests shall be subject to Seller’s reasonable approval.
Buyer shall have no right to perform any invasive testing or borings without
Seller’s prior written consent which may be withheld in Seller’s sole and
absolute discretion. Seller shall have the right to have one or more of its
agents or representatives accompany Buyer or Buyer’s Agents at all times while
Buyer or Buyer’s Agents are on the Property. As a condition to any entry, Buyer
shall provide Seller with sufficient evidence to show that Buyer and Buyer’s
Agents, who are to enter upon the Property, are adequately covered by a general
commercial liability insurance policy issued by a carrier reasonably acceptable
to Seller against any and all liability arising out of Buyer’s or Buyer’s
Agents’ entry upon and Inspection of the Property, Including any loss or damage
to the Property, with coverage in the amount of not less than $2,000,000 per
occurrence. Such insurance shall name Seller as an additional insured.

5.3 Indemnity. Buyer Indemnifies Seller, and its employees, agents and
consultants, against any loss, damage or liability caused by Buyer or its
employees or agents arising or connected with said presence on the Property,
inspections and/or testing, Including any mechanics’ or materialmen’s liens,
attorneys’ fees and court costs incurred in connection with the defense of said
claims.

5.4 Omitted.

5.5 Contingency Time Disapproval. Buyer may terminate this Agreement for no
reason or for any reason (Including as a result of Buyer’s review and
investigations under Sections 4, 5.1 or 5.2) by delivery of written notice of
such termination before the Contingency Time. If Buyer fails, or elects not, to
terminate this Agreement by the Contingency Time, then upon the Contingency
Time, all of the conditions in Sections 4, 5.1, and 5.2, and Buyer’s right to
terminate per this Section 5.5, shall be deemed waived and shall terminate. If
Buyer terminates this Agreement by the Contingency Time pursuant to this
Section, Buyer shall be entitled to a return of the Deposit, the parties shall
split equally any escrow cancellation fees and all obligations under this
Agreement shall terminate except for Buyer’s obligations under Sections 5.1.3,
5.3 and 10.

5.6 Survey Contingency. Buyer has ordered a Property survey. If such survey is
received prior to June 15, 2007, and if such survey discloses additional
material and adverse title exceptions not disclosed in the PTR (“Survey
Exception”), then Buyer may terminate this Agreement by written notice to Seller
along with a copy of the Survey received by Seller on or before the earlier of
June 15, 2007 or three (3) business days after the Buyer’s receipt of the survey
(“Notice”). Upon Seller’s receipt of a timely Notice, this Agreement shall
terminate, Buyer shall be entitled to a return of the Deposit, the parties shall
split equally any escrow cancellation fees and all obligations under this
Agreement shall terminate except for Buyer’s obligations under Sections 5.1.3,
5.3 and 10. This Section 5.6 shall terminate at the end of business on June 15,
2007.

5.7 Buyer Closing Conditions. The following are conditions to Closing for
Buyer’s benefit, unless they have been waived by Buyer:

(a) Default. As a Buyer Closing condition, Seller shall not be in material
default of any Seller pre-Closing covenant or any Section 8 representation and
warranty, except with respect to any defaults known to Buyer before the
Contingency Time.

(b) Rep Changes. As a Buyer Closing condition, no Change (other than those which
are timely Cured) shall have occurred. The term “Change” means the discovery by
Buyer (Including as a result of notice from Seller) after the Contingency Time
and before the Closing that any Section 8 representation and warranty was true
on the Effective Date but became untrue by Closing. The term “Material Change”
means any Change which has, or if uncertain or unliquidated is reasonably
expected to have, an adverse financial impact on Buyer exceeding $50,000. Seller
covenants to deliver prompt written notice to Buyer of any Change known to
Seller’s Knowledge. Upon a Material Change, Buyer shall give Seller written
notice thereof and Seller shall have the option, but not the duty, to correct
the underlying facts so as to cure such Material Change (“Cure”) within five
(5) business days after such notice (and such Cure might include a reasonable
indemnification of Buyer by Seller as to unliquidated matters). Seller’s
election not, or failure, to Cure shall not constitute a Seller default,
provided that Section 5.7.1 shall apply in the event of such election or failure
by Seller.

(c) Title Policy. As a Buyer Closing condition, Escrow Holder shall be committed
to issue at the Closing with respect to the Property an original standard
coverage owner’s policy of title insurance on the standard current form of Title
Company, in the amount of the Purchase Price, subject to no exceptions other
than the Permitted Exceptions.

(d) PTR Supplements. If Title Company delivers any supplement to the PTR
disclosing additional title exceptions first arising after the effective date of
the PTR which in Buyer’s discretion adversely affect or cloud title (“New
Exception”, but expressly excluding any title exceptions evidenced by the survey
pursuant to Section 5.6, which are governed exclusively by Section 5.6), then
Buyer may disapprove any New Exception by written notice to Seller by the later
of the Contingency Time or three (3) business days after receipt of the
supplemental report; provided that Buyer’s failure to timely object shall be
deemed Buyer’s approval thereof (“Notice”). Upon receipt of a timely Notice,
Seller shall within three (3) business days either (i) covenant to remove such
New Exception by Closing; or (ii) elect not to do so; provided that Seller’s
failure to timely object shall be deemed Seller’s election under subsection
(ii). If Seller elects not to remove a New Exception, then Buyer may terminate
this Agreement within three (3) business days Seller’s election or deemed
election of Subsection (ii), in which case Section 5.7.1 shall apply, provided
that if Buyer fails to timely terminate then the New Exception shall be deemed a
Permitted Exception.

(e) Condemnation. As a Buyer Closing condition, Buyer shall not have received
notice after the Contingency Time of a pending or threatened action, suit or
proceeding to condemn or take all or any part of the Property under the power of
eminent domain (“Condemnation”) either: (a) which materially impairs the access
to or utility of all or any part of the Improvements; or (b) of more than 5% of
the rentable apartment area in the Improvements. Seller shall promptly notify
Buyer of any pending or threatened in writing Condemnation which Seller
discovers after the Effective Date. If a Condemnation occurring after the
Effective Date and prior to Closing but Buyer nonetheless waives this condition,
then upon the Closing, Seller shall deliver all Condemnation awards received and
assign the right to Buyer to any future Condemnation awards, which agreement of
Seller shall survive Closing. Notwithstanding any Condemnation, there shall be
no reduction in the Purchase Price.

(f) Casualty. As a Buyer Closing condition, no fire, storm, accident or other
casualty to the Improvements shall have occurred after the Contingency Time, if
the cost to repair the casualty is estimated by Seller’s insurance adjuster to
exceed $250,000 (“Material Casualty”). Seller shall promptly notify Buyer of any
casualty which Seller discovers after the Effective Date. In the event of any
casualty occurring after the Effective Date and prior to Closing, upon the
Closing, Seller shall deliver all insurance proceeds received (less the costs of
Casualty repairs reasonably incurred for repairs completed and paid for by
Seller prior to Closing) and assign the right to any future insurance proceeds,
and the Purchase Price applicable to such Improvements shall be reduced by any
deductible incurred. Notwithstanding the above, Seller shall retain any rent
loss insurance proceeds relating to the pre-Closing period.

5.7.1 Failure. Upon failure of a Section 5.7 condition, Buyer may terminate this
Agreement. Upon the Closing, all conditions in Section 5.7, and any default
described in Section 5.7(a) of which Buyer has actual knowledge as of the
Closing shall be deemed waived by Buyer, except as otherwise agreed to by Buyer
and Seller in their sole and absolute discretion in a written amendment to this
Agreement. If Buyer timely terminates this Agreement pursuant to this Section,
Buyer shall be entitled to a return of the Deposit, the parties shall split
equally any escrow cancellation fees and all obligations under this Agreement
shall terminate except for Buyer’s obligations under Sections 5.1.3, 5.3 and 10.

6. CLOSING

6.1 Opening of Escrow. Escrow shall be opened upon delivery of the First Deposit
and a fully signed copy of this Agreement to the Escrow Holder. The Deposit and
any other funds delivered to Escrow Holder shall be deposited by Escrow Holder
in an insured interest bearing account as designated by Buyer. Escrow Holder is
hereby directed to disburse funds held by it in accordance with the terms and
provisions of this Agreement and the Escrow Agreement entered into by Buyer and
Seller in their sole and absolute discretion (the “Escrow Agreement” and in the
event of any discrepancy between this Agreement and such Escrow Instructions,
this Agreement shall govern), or as otherwise directed in a writing signed by
both Buyer and Seller, or their legal counsel described in the Section 12 notice
provisions. These instructions shall be irrevocable and shall supersede any
conflicting provision in Escrow Holder’s general conditions or in any escrow
instructions executed upon Escrow Holder’s request. This Agreement and the
Escrow Agreement shall constitute escrow instructions to Escrow Holder.

6.2 Closing Date. Provided the Section 5.7 conditions have been satisfied or
waived and the Section 6.3 deliveries have been made, the Closing shall occur on
the Closing Date; provided, however, that if the Closing Date falls on a
Saturday, Sunday or holiday the Closing shall occur on the next business day
thereafter. The Closing shall take place through escrow at the Escrow Holder’s
office or at such other place and time as the parties shall mutually agree.

6.2.1 Buyer and Seller instruct Escrow Holder not to record the Deed and
otherwise consummate the Closing on any given day unless: (i) all deliveries
pursuant to Sections 6.3 have been made by the time required; (ii) Escrow Holder
is prepared to record the Deed; and (iii) Escrow Holder is ready, willing and
able to wire out to or as directed by Seller Seller’s proceeds by 1:30 p.m.,
Texas time, or at a later time on the Closing Date provided that Seller’s
proceeds are credited to the account of Seller (or, as applicable, its lender)
on the Closing Date. Buyer shall have no liability for Escrow Holder’s failure
to deliver Seller’s proceeds to Seller in accordance with instructions from
Seller to Escrow Holder.

6.2.2 Seller Defeasance. Seller is defeasing a loan. On account of the three
business day defeasance (or two day period if Buyer so requires and the defeased
loan lender approves) process culminating on the Closing Date (“Defeasance
Period”), notwithstanding anything to the contrary below, by the first day of
the Defeasance Period, Buyer shall cause its lender to be irrevocably committed
to close and fund on the first day of such Defeasance Period.

6.3 Closing Deliveries.

6.3.1 By Seller. On or before one (1) day prior to the Closing, Seller shall
deliver or cause to be delivered to Escrow Holder the following, fully executed
and acknowledged by Seller as applicable:



  (1)   A special warranty deed in the form of Exhibit A attached hereto (the
“Deed”).



  (2)   Duplicate originals of the Assignment and Bill of Sale in the form of
Exhibit B (the “Assignment”).



  (3)   A FIRPTA affidavit in a form prepared by Escrow Holder (the
“Affidavit”).



  (4)   Escrow Holder’s settlement statement for Seller and Buyer.



  (5)   A current Rent Roll dated not earlier than four (4) business days prior
to Closing (the “Closing Rent Roll”).



  (6)   A Notice to Tenants in the form of Exhibit C hereto.



  (7)   Any other monies, documents, instruments, records, correspondence or
agreements required of Seller hereunder that have not previously been delivered
to Buyer or Escrow Holder (as applicable).

6.3.2 By Buyer. On or before one (1) day prior to the Closing (except as noted
below), Buyer shall deliver, or cause to be delivered, to Escrow Holder the
following, fully executed and acknowledged by Buyer as applicable:



  (1)   The Purchase Price (less the Deposit previously delivered).



  (2)   Duplicate originals of the Assignment.

(3) Escrow Holder’s settlement statement for Seller and Buyer.



  (4)   Buyer’s share of Section 6.5 prorations and Buyer’s costs per
Section 6.6.



  (5)   Any other monies, documents, instruments, records, correspondence or
agreements required of Buyer hereunder that have not previously been delivered
to Seller or Escrow Holder (as applicable).



  6.4   Closing Procedures.

6.4.1 Recordings. Upon receipt of the funds and instruments described in this
Section 6 and written notice to proceed from Buyer and Seller, Escrow Holder
shall record the Deed, and record all other documents, including deeds of
reconveyance, necessary for title to the Property to be conveyed to Buyer free
and clear of all liens and encumbrances and other matters of record, except for
the Permitted Exceptions.

6.4.2 Deliveries. Escrow Holder shall immediately (i) deliver to Buyer: a
conformed copy of the Deed; the original Assignment; the original Affidavit; and
any other documents delivered into escrow by Seller; and (ii) deliver to Seller:
the Purchase Price (less any of the deposit previously delivered and after
deducting Seller’s share of Section 6.5 prorations and Seller’s Closing Costs
set forth in Section 6.6); and any other documents delivered into escrow by
Buyer that Buyer has instructed Escrow Agent to deliver to Seller.

6.4.3 Ex-Escrow Deliveries. Promptly following with the Closing, Seller shall
deliver to Buyer outside of Escrow (to be delivered at the Seller’s property
management office) all of the following in Seller’s Possession: keys to the
Improvements; the original Leases and Lease files, including any tenant
correspondence; Service Contracts; Permits; and any other books and records
pertaining exclusively to the Property and/or required, necessary or reasonably
desirable for the future ownership and operation of the Property (e.g. excluding
historical data).

6.5 Prorations. At Closing, the following prorations shall be computed and
apportioned between Buyer and Seller as of the date of Closing based on the
ratio of the number of days in the period for which such charges are paid to the
number of days in such period (i) before but not including the date of Closing
and (ii) from and after the date of Closing.

6.5.1 Rents. The parties shall prorate the following: Lease rents (“Rents”):
(i) due for the month in which the Closing occurs (“Closing Month”); and
(ii) otherwise collected prior to the Closing. The parties shall not prorate the
following until collected: Rents which are past due prior to the Closing Month
(“Receivables”). Rents collected after Closing by Buyer shall be allocated:
first to Buyer to the extent of collection costs; next to Buyer to the extent of
Rents applicable to the post-Closing period and then due and payable; next to
Seller to the extent of Receivables; and the remainder to Buyer. Seller shall
retain the right to commence collection actions for Receivables (without any
right to terminate leases or evict tenants).

6.5.2 Expenses. Water, sewer and utility charges and any other amounts payable
under any Service Contracts, annual permits and/or inspection fees. Seller shall
have the right to terminate any utility services on the day prior to Closing, in
such case such expenses shall not be prorated; provided however, Seller shall
provide Buyer not less than five (5) business days advance written notice in
order to permit Buyer to concurrently re-commence such services.

6.5.3 Security Deposits. The amount of any security or other deposits under the
Leases specified in the Closing Rent Roll shall be credited against the Purchase
Price and Seller shall retain such deposits. After the Closing Date, Buyer shall
Indemnify Seller against any claims or damages relating to any such deposit
actually credited against the Purchase Price.

6.5.4 Taxes. Real and personal property taxes and assessments on the Property
shall be prorated on the actual number of days elapsed.

6.5.5 Leasing Costs. For any Lease amendment, extension or new lease executed
after the Effective Date in compliance with Section 7.1, at Closing Buyer shall
assume all obligations to pay or incur tenant inducements to the extent
outstanding under any such Lease (“Lease Costs”). Seller shall be and remain
responsible for all brokerage commissions, tenant improvement costs and
allowances and Lease Costs due on or before Closing with respect to any Lease
executed on or before the Effective Date.

6.5.6 Non-Prorated Items. The following items shall not be prorated: insurance
premiums.

6.5.7 Re-prorations. Seller and Buyer hereby agree that if any of the
Section 6.5 prorations cannot be calculated accurately as of the Closing Date,
then the same shall be estimated (based on current information then known, such
as the most recent tax bills) for the purposes of Closing and within thirty
(30) days after the Closing Date, or as soon thereafter (but in no event shall
re-prorations occur more than 90 days after the Closing) as sufficient
information is available to permit the parties to effectively calculate such
prorations, either party owing the other party a sum of money based on such
subsequent prorations shall pay such sum to the other party within ten (10) days
after such calculations.

6.6 Closing Costs. Seller shall pay: (1) 50% of the documentary transfer taxes;
(2) costs of removing any lien, assessment or encumbrance required to be
discharged hereunder in order to convey title to the Property as herein
provided; (3) the cost of the policy of title insurance required to be delivered
pursuant to Section 5.7(c); (4) 50% of the Escrow Holder’s escrow fees; and
(5) such other costs and expenses related to the acquisition of the Property
normally paid by a seller in the County. Buyer shall pay: (6) 50% of the
documentary transfer taxes; (7) all costs of title insurance other than that
described in Subsection (3) Including premiums for extended coverage, any
surveys obtained by Buyer and any endorsements; (8) 50% of the Escrow Holder’s
Escrow fees; (9) the cost of any studies conducted by Buyer during Buyer’s due
diligence; and (10) such other costs and expenses related to the acquisition of
the Property normally paid by a buyer in the County.

7. Seller’s Escrow Period Covenants. Until the Closing or earlier termination of
the Agreement, Seller covenants as follows:

7.1 Leases and Service Contracts. Seller shall continue to execute and extend
Leases and to terminate Leases for default in the ordinary course of Seller’s
business, except that after the Effective Date, Seller will not execute Leases:
(i) with terms in excess of 12 months; or (ii) with free rent and other
concessions in excess of one month’s rent (per the Opening Rent Roll) after
Closing; or (iii) for rent less than that specified in the Opening Rent Roll.
After the Effective Date, Seller agrees not to amend or terminate any Service
Contracts or enter into any new service contracts which cannot be canceled as of
Closing. Seller shall promptly deliver (and in all events prior to the
Contingency Time) copies of all Service Contract terminations and amendments and
new service contracts executed before the Contingency Time.

7.2. Condition of Property. Seller shall lease, manage and maintain the Property
consistent with its current operating practices. Following the Effective Date,
Seller shall maintain the Improvements in accordance with Seller’s normal
operating practices, excepting (a) any obligation to repair damage from casualty
events, which shall be subject to Section 5.7(f) above, (b) normal wear and
tear, and (c) any obligation to expend more than $10,000 for any correction of
defects, repairs or deferred maintenance (whether or not such expenditure would
have normally been incurred in accordance with Seller’s normal operating
practices). Seller shall give Buyer prompt written notice upon the discovery, to
Seller’s Knowledge, of any material Improvement or piece of equipment which
breaks or becomes damaged after the Effective Date and will not be repaired or
replaced prior to Closing.

7.3 Title. After the Effective Date, Seller shall not cause or expressly permit
any documents to be recorded adversely affecting title to the Property which
will not be removed by Closing. After the Effective Date, Seller shall not
cause, permit or suffer any monetary liens on the Property except for those
expressly allowed as Permitted Exceptions. By Closing, Seller shall remove all
Removed Exceptions.

7.5 Rent Ready. For any units which are vacant as of Closing, Seller shall make
such units “rent ready” by Closing; provided that for any such units first
vacated within 5 business days prior to the initially scheduled Closing Date, in
lieu of making such unit rent ready Seller may elect to provide a Purchase Price
credit to Buyer of $500 per unit.

8. Seller Representations and Warranties. Except as disclosed to the contrary in
the Due Diligence Documents, Seller makes the following representations and
warranties:

8.1 Such Seller has obtained all necessary authorizations and consents to enable
it to execute and deliver this Agreement and to consummate the transaction
contemplated hereby. This Agreement has been, and the other documents to be
executed by such Seller hereunder at the time of execution will have been, duly
entered into by Seller and will constitute legal, valid and binding obligations
of such Seller enforceable in accordance with their respective terms.

8.2 Such Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended.

8.3 The execution, delivery and performance of this Agreement and the Closing
hereunder will not conflict with any agreement, contract or law applicable to
Seller nor constitute a default under any agreement or instrument to which
Seller is a party or by which either Seller or the Property is bound.

8.4 Seller has not: (1) made a general assignment for the benefit of creditors;
(2) filed any voluntary petition in bankruptcy; (3) received notice of the
appointment of a receiver to take possession of all or substantially all of its
assets; (4) received notice of the attachment or other judicial seizure of all
or substantially all of its assets; (5) admitted in writing its inability to pay
its debts as they come due; or (6) made an offer of settlement, extension or
composition to its creditors generally.

8.5 There is no litigation, arbitration or administrative proceeding served upon
Seller or, to Seller’s Knowledge pending or threatened in writing against
Seller, with respect to the Property or this Agreement.

8.6 Seller has received no written notice from any governmental authority with
jurisdiction over the Property alleging any current violation of any laws
applicable to the Property.

8.7 To Seller’s Knowledge, the Opening Rent Roll for the Property is, and the
Closing Rent Roll for the Property will be, true and correct as of the date
thereof and to the following information specified therein: units occupied,
monthly rent, term, security deposit.

9. Buyer Representations. Buyer represents and warrants as of the Effective Date
and again as of the Closing as follows:

9.1 Waiver of Consumer Rights. Buyer acknowledges that the transaction
contemplated by this Agreement constitute written contract involving
consideration of more than $100,000.00 which is not related to Buyer’s
residence. In furtherance thereof, Buyer acknowledges as follows:

(a) Buyer represents that it is a business consumer and that it seeks to acquire
by purchase the goods that are the subject of this Agreement for commercial or
business use. Buyer further represents that it has knowledge and experience in
financial and business matters that enable it to evaluate the merits and risks
of the business transaction that is the subject of this Agreement. Buyer also
represents that it is not in a significantly disparate bargaining position in
relation to Seller.

(b) Buyer represents that is has been represented by legal counsel in seeking or
acquiring the goods or services that are the subject of this Agreement and that
the transaction contemplated this Agreement does not involve the purchase or
lease of a family residence occupied as the residence of Buyer.

9.2 Buyer has obtained all necessary authorizations and consents to enable it to
execute and deliver this Agreement and to consummate the transaction
contemplated hereby. This Agreement and the other documents to be executed by
Buyer hereunder will have been duly entered into by Buyer and will constitute
legal, valid and binding obligations of Buyer enforceable in accordance with
their respective terms. The execution, delivery and performance of this
Agreement and the Closing hereunder will not conflict with any agreement,
contract or law applicable to Buyer nor constitute a default under any agreement
or instrument to which Buyer is a party or by which Buyer is bound.

9.3 Buyer has not (i) made a general assignment for the benefit of creditors;
(ii) filed any voluntary petition in bankruptcy against it; (iii) received
notice of the appointment of a receiver to take possession of all or
substantially all of its assets; (iv) received notice of the attachment or other
judicial seizure of all or substantially all of its assets; (v) admitted in
writing its inability to pay its debts as they come due; or (vi) made an offer
of settlement, extension or composition to its creditors generally.

9.4 Buyer or its consultants/advisors have the expertise, knowledge and
experience to analyze the Property.

9.5 “Reserved Matters” means any claims by Buyer against Seller for breach of
any covenants, representations or warranties of Seller expressly set forth in
this Agreement or the instruments to be delivered at Closing by Seller and not
waived, terminated or limited pursuant to Sections 5.5, 5.7.1, 11.2, 13.9 or
13.10. Except for the Reserved Matters: (1) Seller has not made (and
specifically negates and disclaims) any representations or warranties, promises,
covenants, agreements or guarantees of any kind, character or nature whatsoever,
whether express, implied or otherwise, oral, written, of, as to, concerning or
relating to any Property Conditions; (2) by the Contingency Time, Buyer will
have examined, reviewed and inspected all Property Conditions and other matters
which, in Buyer’s judgment, bear upon the Property and its value and suitability
for Buyer’s purposes; (3) upon Closing, Buyer will acquire the Property solely
on the basis of its own physical and financial examinations, review and
inspections and the title insurance protection afforded by the owner’s title
policy; and (4) upon Closing, Buyer shall assume the risk that Property
Conditions, may not have been revealed by Buyer’s investigations. Except for the
Reserved Matters, upon the Closing: (a) Buyer represents, warrants, acknowledges
and agrees that upon the Closing, Buyer will be purchasing the Property on an
“AS IS, WHERE IS, WITH ALL FAULTS” basis, without representation or warranty of
any kind, character or nature, express, implied or otherwise; and (b) Buyer
releases Seller and all of Seller’s members, agents and affiliates from, and
waives any and all liability, claims, demands, damages and costs (Including
attorneys’ fees and expenses) of any and every kind or character, known or
unknown, for, arising out of, or attributable to, any and all Property
Conditions, Including: claims, liabilities and contribution, reimbursement and
indemnity rights relating to the presence, discovery or removal of any Hazardous
Materials in, at, about or under any Property, or for, connected with or arising
out of any and all claims or causes of action based thereon Including any claims
made under CERCLA or other similar environmental laws, whether state or Federal,
providing for contribution. Except for Reserved Matters, the parties intend that
the foregoing release shall be effective with respect to all matters, past and
present, known and unknown, suspected and unsuspected. Buyer realizes and
acknowledges that factual matters now unknown to it may have given or may
hereafter give rise to losses, damages, liabilities, costs and expenses which
are presently unknown, unanticipated and unsuspected, and Buyer further agrees
that the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that Buyer nevertheless hereby intends to release,
discharge and acquit Seller from any such unknown losses, damages, liabilities,
costs and expenses.

10. Brokerage Commissions. Seller shall pay a real estate commission to Broker
pursuant to separate agreements. Except for Broker, Seller and Buyer each
represent and warrant that no other real estate commission, broker’s fee or
finder’s fee is payable in connection with the transaction contemplated by this
Agreement. Seller Indemnifies Buyer from and against any and all liabilities,
claims, demands, damages, or costs of any kind (Including attorneys’ fees, costs
and expenses) arising from or connected with any broker’s or finder’s fee or
commission or charge (“Broker Claims”) claimed to be due by Broker or any person
arising from or by reason of the conduct of such Seller with respect to this
transaction. Buyer Indemnifies Seller from and against any and all Broker Claims
claimed to be due by any person (other than Broker) arising from or by reason of
the conduct of Buyer with respect to this transaction. The provisions of this
Section shall survive the Closing hereunder.

11. Defaults.

11.1 Buyer Default. IF ESCROW FAILS TO CLOSE DUE TO BUYER’S DEFAULT UNDER THIS
AGREEMENT, SELLER WILL BE DAMAGED AND WILL BE ENTITLED TO COMPENSATION FOR THOSE
DAMAGES. SUCH DAMAGES WILL, HOWEVER, BE EXTREMELY DIFFICULT AND IMPRACTICAL TO
ASCERTAIN FOR THE FOLLOWING REASONS: (1) THE DAMAGES SELLER WOULD BE ENTITLED TO
IN A COURT OF LAW WILL BE BASED IN PART ON THE DIFFERENCE BETWEEN THE ACTUAL
VALUE OF THE PROPERTY AT THE TIME SET FOR THE CLOSING AND A PURCHASE PRICE FOR
THE PROPERTY AS SET FORTH IN THIS AGREEMENT; (2) PROOF OF THE AMOUNT OF SUCH
DAMAGES WILL BE BASED ON OPINIONS OF VALUE OF THE PROPERTY, WHICH CAN VARY IN
SIGNIFICANT AMOUNTS; AND (3) IT IS IMPOSSIBLE TO PREDICT AS OF THE DATE ON WHICH
THIS AGREEMENT IS MADE THE EXTENT TO WHICH THE VALUE OF THE PROPERTY WILL
INCREASE AS OF THE DATE SET FOR THE CLOSING. BUYER DESIRES TO LIMIT THE AMOUNT
OF DAMAGES FOR WHICH BUYER MIGHT BE LIABLE SHOULD BUYER BREACH THIS AGREEMENT AS
AFORESAID. BUYER AND SELLER WISH TO AVOID THE COST AND LENGTHY DELAYS WHICH
WOULD RESULT IF SELLER FILED A LAWSUIT TO COLLECT ITS DAMAGES FOR A BREACH OF
THIS AGREEMENT. THEREFORE, IF ESCROW FAILS TO CLOSE DUE TO A BUYER DEFAULT AS
DESCRIBED ABOVE, THE SUM THEN REPRESENTED BY THE DEPOSIT (WHETHER THEN HELD BY
ESCROW HOLDER, SELLER OR BOTH) SHALL BE DEEMED TO CONSTITUTE A REASONABLE
ESTIMATE OF SELLER’S DAMAGES UNDER THE PROVISIONS OF APPLICABLE LAW, AND
SELLER’S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF THE FAILURE TO CLOSE ESCROW
RESULTING FROM A BUYERS DEFAULT SHALL BE LIMITED TO SUCH AMOUNTS AND SELLER
SHALL HAVE NO RIGHT TO AN ACTION FOR EITHER ADDITIONAL DAMAGES OR FOR SPECIFIC
PERFORMANCE OF ANY PROVISIONS OF THIS AGREEMENT. IN CONSIDERATION OF THE PAYMENT
OF SUCH LIQUIDATED DAMAGES, SELLER WILL BE DEEMED TO HAVE WAIVED ALL OTHER
CLAIMS FOR DAMAGES OR RELIEF AT LAW OR IN EQUITY INCLUDING ANY RIGHTS SELLER MAY
HAVE PURSUANT TO APPLICABLE LAW. BY INITIALING THIS PROVISION IN THE SPACES
BELOW, SELLER AND BUYER EACH SPECIFICALLY AFFIRM THEIR RESPECTIVE AGREEMENTS
CONTAINED HEREIN AND AGREE THAT SUCH SUM IS A REASONABLE SUM CONSIDERING THE
CIRCUMSTANCES AS THEY EXIST ON THE DATE OF THIS AGREEMENT. NOTWITHSTANDING THE
FOREGOING, THE PAYMENT OF LIQUIDATED DAMAGES TO SELLER PURSUANT TO THE FOREGOING
SHALL NOT RELEASE BUYER OF ITS INDEMNITY OBLIGATION SET FORTH IN SECTIONS 5.3
AND 10, BUYER’S OBLIGATION TO PAY ITS SHARE OF ESCROW CANCELLATION FEES IN
ACCORDANCE WITH THE PROVISIONS HEREIN.

SELLER’S INITIALS: /s/ PB BUYER’S INITIALS: /s/ JH

11.2 Seller Default. If Seller defaults under any of the terms of this Agreement
prior to Closing and if such default is not cured within ten (10) days after
receipt by Seller of written notice from Buyer, Buyer shall be entitled as the
sole and exclusive remedy of Buyer to either: (1) terminate this Agreement and
receive a refund of the Deposit; or (2) commence an action for specific
performance, provided however that as a condition to specific performance Buyer
shall have performed all of its obligations hereunder and waived all conditions
for Buyer’s benefit. In no event shall Buyer be entitled to actual, punitive or
consequential damages. Upon Closing, Buyer waives all Seller defaults known to
Buyer.

11.2.1 If Seller defaults in any Section 8 representation or warranty that
survives Closing, subject to Sections 13.9 and 13.10, or if Seller has any
indemnity liability under Assignment Section 5, Buyer shall be entitled to seek
actual damages in an amount not exceeding an amount equal to $70,000. In no
event shall Buyer be entitled to punitive or consequential or other actual
damages.

12. Notices. All notices, elections, requests and other communication hereunder
shall be in writing and shall be deemed given (a) when personally delivered or
delivered by reputable overnight courier service; or (b) two (2) business days
after being deposited in the United States mail, postage prepaid, certified or
registered, or (c) when sent by facsimile before 5:00 p.m. Pacific time on a
business day (as evidenced by a confirmation slip from sender’s fax machine
showing the transmission date and time and recipient’s fax number) and otherwise
on the next business day. Phone and email addresses are provided for convenience
only and shall not constitute effective notice. Notices shall be addressed as
follows (or to such other person or at such other address, of which any party
hereto shall have given written notice as provided herein):

     
If to Seller:
  WLA Investments, Inc.
1301 Dove Street, Suite 1080
Newport Beach, CA 92660
Attention: Mr. Paul C. Belden
Phone: 949 851 2020
Fax: 949 851 5854
Email: pbelden@wlainvestments.com
cc:
  Milburn A. Matthews, Esq.
Coontz & Matthews LLP
30448 Rancho Viejo Road, Suite 120
San Juan Capistrano CA 92675
Phone 949 240 3040
Fax 949 240 7540
Email mibs@coontzmatthews.com
If to Buyer:
  Triple Net Properties LLC
1606 Santa Rosa Road, Suite 109
Richmond VA 23229
Attn: Gus Remppies
Phone 804 285 1082 x 202
Fax 804 285 1376
Email gremppies@rocra.com
cc:
  Triple Net Properties LLC
1606 Santa Rosa Road, Suite 109
Richmond VA 23229
Attn: Jay Olander
Phone 804 285 1082 x 201
Fax 804 285 1376
Email jolander@rocra.com
cc:
  Nancy Little, Esq.
McGuire Woods
One James Center
901 East Cary Street
Richmond, VA 23219-4030
Phone 804 775 1010
Fax 804 698 2101
Email nlittle@mcguirewoods.com
If to Escrow Holder:
  LandAmerica Title Company
1920 Main Street, Suite 1200
Irvine, CA 92614
Attn: Kathleen Huntsman, Escrow Officer
Phone 949 930 9320
Fax 949 930 9393
Email huntsman@landam.com
If to Title Company:
  LandAmerica American Title Company
2505 N. Plano Road, Suite 3100
Richardson, TX 75082
Attn: Debby S. Moore
Phone 214 570 0200
Fax 214 570 0210
Email dmoore@landam.com

13. Miscellaneous Provisions.

13.1 Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of Seller and Buyer and their respective successors and
assigns. Seller’s rights under this Agreement shall not be assignable. Buyer’s
rights under this Agreement shall be assignable: (a) any assignee(s) approved by
Seller, or (b) to any one or two entities (one per apartment project) owned or
controlled by, under common control with or otherwise affiliated with the
originally named Buyer; provided in either case that: (1) such assignment shall
be subject to a written assignment executed by assignor and assignee(s) in the
form of Exhibit D which shall have been delivered to Seller and Escrow Holder at
least three (3) business days prior to Closing; and (2) Seller shall be entitled
to all assignment consideration.

13.2 Captions. The several headings and captions of the sections and subsections
used herein are for convenience of reference only, and shall in no way be deemed
to limit, define or restrict the substantive provisions of this Agreement.

13.3. Entire Agreement: No Recording. This Agreement constitutes the entire
agreement of Buyer and Seller with respect to the purchase and sale of the
Property, and supersedes any prior or contemporaneous agreement with respect
thereto. No amendment or modification of this Agreement shall be binding upon
the parties unless made in writing and signed by both Seller and Buyer. This
Agreement shall not be recorded by any party and, if recorded by any party, the
other party hereto may immediately terminate all of its obligations under this
Agreement, and the party who recorded the Agreement shall pay all reasonable
costs in removing this Agreement of record.

13.4 Time of Essence. Time is of the essence with respect to the performance of
all the terms, conditions and covenants of this Agreement.

13.5 Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws and customs of the
State of Texas. The parties agree to the exclusive jurisdiction and venue of the
federal and state courts sitting in Nueces County, Texas.

13.6 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement and any amendments
may be executed and then delivered by fax which shall constitute effective
execution and delivery.

13.7 Tax-Deferred Exchange. Buyer and/or Seller (“Exchangor”), at its option
(but without expense, cost or liability on the part of the other party to this
Agreement), may close the transfer of the Property as an exchange of real
property qualifying under Section 1031 of the Internal Revenue Code of 1986, as
amended (which may include distribution of Property tenancy-in-common interests
to beneficial owners from Seller in redemption of their interest in Seller). If
the Exchangor so elects, then (i) the Exchangor may delegate its obligations and
assign its rights under this Agreement to a deferred exchange intermediary (an
“Intermediary”); (ii) such delegation and assignment shall in no way reduce,
modify or otherwise affect the obligations of Exchangor pursuant to this
Agreement and shall be without expense, cost or liability to the other party to
this Agreement; (iii) Exchangor shall remain fully liable for its obligations
under this Agreement as if such delegation and assignment shall not have taken
place; (iv) Intermediary shall have no liability to the other party,
notwithstanding such delegation and assignment; and (v) the Closing of the
transfer of the Property shall be undertaken by direct deed from Seller to
Buyer.

13.8 Confidentiality. Buyer acknowledges that it is in the best interest of
Buyer and Seller to maintain the confidentiality of the terms and provisions of
this Agreement and the materials relating thereto. Except as required by law
(Including required disclosures and filings, response to subpoenas and/or other
legal disclosures and process) and as otherwise provided herein, neither Buyer
nor Seller shall disclose any of the terms or provisions of this Agreement prior
to the Closing to any person or entity not a party to this Agreement, nor, prior
to the Closing shall Buyer issue any press release or make any public statement
relating to this Agreement or Buyer’s intended use of the Property, and Buyer
shall keep all materials provided or made available to Buyer by Seller, and all
materials generated by Buyer in the course of conducting its inspections, review
of books and records, and other due diligence activities relating to the
Property (Including matters relating to the environmental condition of the
Property), whether obtained through documents, oral or written communications,
or otherwise, (collectively, the “Information”), in the strictest confidence
other than disclosure to Buyer’s consultants, attorneys, agents, employees and
other third parties in connection with Buyer’s investigation of the Property.
Under no circumstances shall any of the Information be used for any purpose
other than the investigation of the Property in connection with its purchase by
Buyer and contemplated under this Agreement. Buyer shall give notice of the
confidentiality obligations set forth in this Section to its attorneys,
auditors, consultants, accountants and any other third parties which Buyer may
employ or with which Buyer may work in connection with this transaction and the
investigations contemplated hereunder.

13.9 Survival. The following shall survive the Closing and delivery of the Deed:
(1) any Buyer or Seller indemnifications expressly set forth in this Agreement
or the Assignment; and (2) any Buyer or Seller covenants in this Agreement which
expressly survive the Closing or are specified to be performed post-Closing. All
Seller Section 8 representations and warranties and all Buyer Section 9
representations and warranties shall survive Closing for a period ending
December 31, 2007 and will thereupon terminate except to the extent of any
claims expressly specified in a lawsuit then filed and served. Except as
provided above, upon completion of the Closing all other liability and
obligations of Buyer and Seller shall terminate.

13.10 Limitation on Liability. Buyer acknowledges and agrees that its recourse
against Seller under this Agreement for a default by Seller hereunder is limited
to the remedies set forth in Section 11.2, and in no event shall Buyer seek or
attempt to obtain any recovery or judgment against any other assets (if any) of
Seller, or against any of Seller’s direct or indirect members, partners,
directors, officers, employees or shareholders. Seller acknowledges and agrees
that its recourse against Buyer under this Agreement for a Buyer default in its
obligation to consummate the Closing hereunder is limited to the remedies set
forth in Section 11.1, and in such case in no event shall Seller seek or attempt
to obtain any recovery or judgment against any other assets (if any) of Buyer,
or against any of Buyer’s direct or indirect members, partners, directors,
officers, employees or shareholders.

13.11 SEC Acknowledgement. Seller acknowledges that Buyer may assign this
Agreement per Section 13.1 to a publicly registered company (“Registered
Company”) promoted by Buyer, in which case the Registered Company would be
required to make certain filings with the Securities and Exchange Commission
(“SEC Filings”) that relate to the fiscal year of the Registered Company most
recently ended prior to the Closing plus the entire calendar quarters thereafter
ended prior to the Closing (“Audit Period”) for the Property

Upon Buyer’s written request received after Closing but on or before
December 31, 2007 (“Request”), Seller covenants to provided audited financial
statements (including the delivery of a representation letter by Seller to such
auditor in the form of Exhibit F (“Rep Letter”)), with such audit performed by
LP Martin and completed on or before December 31, 2007. Buyer covenants to pay
for the cost of the audit plus all of Seller’s out-of-pocket costs and expenses
in connection therewith up to $5,000.

[signature page follows]

1

In witness whereof, the parties hereto have executed this Agreement as of the
Effective Date.

     
Seller:
  Bay Point Resort Corpus Christi, L.P., a
Texas limited partnership
By: WLA Nevada, Inc., a Nevada
Corporation, General Partner
By: /s/ Paul C. Belden
 
   
 
  Paul C. Belden, President
y: WL
Buyer:
  Triple Net Properties, L.L.C. a Virginia
limited liability company
By: /s/ Jeff Hanson
 
   
 
  Title: Chief Investment Officer
 
   

Acceptance: The undersigned hereby accepts its appointment as Escrow Holder
under the terms of the foregoing Agreement and agrees to follow the terms and
provisions thereof as its escrow instructions in connection with the
contemplated transactions acknowledges delivery and receipt of the foregoing
Agreement executed by Seller and Buyer as of the date set forth below.

LandAmerica Title Company

By: /s/ Kathleen Huntsman
Kathleen Huntsman, Escrow Officer


Date: June 12, 2007

      LIST OF EXHIBITS

A
B
C
D
E
F
  Deed
Assignment and Bill of Sale
Tenant Notice
Sale Agreement Assignment
List of Personalty
Audit Rep Letter

2